Citation Nr: 1341710	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure and as secondary to prostate cancer.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1947 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the record in this case.

In July 2009, the Veteran presented testimony relevant to the appeal at a hearing before a Decision Review Officer at the RO.  Also, in July 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held in Washington, DC before the undersigned Veterans Law Judge (VLJ).  The hearing transcripts are of record.  

In September 2013, the Board granted service connection for prostate cancer, denied service connection for hypertension, granted an initial rating of 10 percent for bilateral hearing loss prior to April 7, 2011, and denied an initial rating in excess of 10 percent for the entire rating period.  The Board also remanded the issues of service connection for colon cancer, service connection for degenerative joint disease of the neck, and service connection for degenerative joint disease of the back in order to provide the Veteran with VA medical examinations with medical opinions.  Thereafter, the remanded claims were to be readjudicated.  The case now returns to the Board after satisfactory completion of the ordered development and is ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In an October 2013 rating decision, service connection for degenerative joint disease of the lumbar spine was established with a 10 percent rating effective October 30, 2006.  Service connection was also established for radiculopathy of the right and left lower extremities, with separate 10 percent ratings for each extremity, effective October 8, 2013.  Because the benefits as to this issue sought on appeal have been granted in full, the issue of service connection for degenerative joint disease of the back is no longer before the Board and will not be addressed in this decision.  

In order to reflect more accurately the service connection appeal involving the neck, the Board has reframed the issue as service connection for a neck disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to herbicide agents during service in Thailand.  

3.  The Veteran was diagnosed with and began treatment for colon cancer in 2005.

4.  Colon cancer is not a disease associated with herbicide exposure; therefore, it is not presumed to be due to exposure to herbicide agents during service.

5.  There was no injury or disease of the colon or chronic symptoms of colon cancer in service. 

6.  Colon cancer did not manifest to a compensable degree within one year of service.  

7.  Symptoms of colon cancer have not been continuous since separation from service.

8.  The Veteran's colon cancer is not causally or etiologically related to active service, to include any incident or event therein such as herbicide exposure.

9.  The Veteran's colon cancer was not caused or permanently worsened in severity beyond a normal progression by the service-connected prostate cancer.

10.  The Veteran was treated for neck pain and stiffness twice during service. 

11.  There was no neck injury, no neck disease, and no chronic symptoms of a neck disability during service.

12.  Degenerative joint disease of the neck and cervical radiculopathy, including symptoms related thereto, did not manifest to a compensable degree within one year of service.  

13.  Degenerative joint disease of the neck and cervical radiculopathy, including symptoms related thereto, have not been continuous since separation from service.

14.  The Veteran's current neck disability is not causally or etiologically related to active service, to include any incident or event therein including herbicide exposure.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in active military service, may not be presumed to have been incurred during active military service, and is not proximately due to or aggravated by service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The Veteran's neck disability was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a February 2007 notice letter sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  Although the February 2007 notice letter did not address the theory of secondary service connection, the Veteran through the representative has demonstrated actual knowledge of the evidence needed to substantiate a claim of service connection on a secondary basis during the course of the appeal.  See, e.g., July 2013 Informal Hearing Presentation, page 4 (noting that the diagnosis of prostate cancer preceded the diagnosis of colon cancer and requesting that VA obtain a medical opinion on whether the prostate cancer could have metastasized to the colon).  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have also been obtained, or otherwise submitted, and are associated with the record.  Additional pertinent treatment records found in the Virtual VA folder were considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Additionally, the Veteran has submitted several lay statements in support of the appeal, as well as offered testimony before the DRO and the Board, in connection with the appeal.  The Veteran has reported that he is not in receipt of Social Security disability benefits (see February 2007 VA Form 21-4138), and the February 2007 response to the request for records from the Social Security Administration (SSA) was negative.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing: 
(1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the July 2013 Board hearing, the undersigned VLJ identified the issues on appeal, including specific theories of service connection for the issues (direct, herbicide exposure, secondary), and elicited testimony as to when symptoms and treatment of the disabilities allegedly began.  The VLJ also posed several questions of the Veteran during the course of the Board hearing to clarify the contentions and to ascertain whether there was additional evidence pertinent to the appeal that needed to be obtained.  At the Board hearing, through the representative, the Veteran demonstrated understanding of the evidence required to substantiate the service connection claims decided herein.  See Board hearing transcript, page 21 (wherein the representative referenced the 3-part test for service connection); see also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Based, in part, on the hearing testimony, the Board remanded the claims to provide the Veteran with VA medical examinations with medical opinions.  In consideration thereof, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.  

Pursuant to the Board remand directives, the Veteran underwent VA medical examinations in October 2013.  The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiner took a thorough history of the disabilities from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiner had adequate facts and data regarding the history and condition of the disabilities.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Although the October 2013 VA medical examiner did not specifically discuss the 1948 service treatment entry regarding a crick in the neck, there is no indication that the October 2013 VA medical examiner did not consider the 1948 service treatment entry during the course of review and when providing the medical opinion on the neck disability.  The VA medical examiner confirmed review of the claims folder, which included the service treatment records, and directed the rationale for the medical opinion toward the Veteran's contention that he had had neck symptoms since the in-service MVAs, both of which occurred after the 1948 service medical entry.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further VA medical examination.  Furthermore, because the Veteran's claims were subsequently readjudicated in October 2013, the Board finds that there has been compliance with the prior remand directives.  
  
Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with appellate review.  

Service Connection Legal Criteria
  
It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all the evidence in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with colon cancer (i.e., a malignant tumor), degenerative joint disease (i.e., arthritis) of the neck, and cervical radiculopathy (i.e., an organic disease of the nervous system), which are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include colon cancer or degenerative joint disease.  See 38 C.F.R. § 3.309(e). 

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

A veteran is competent to describe symptoms that he or she experienced in service or at any time after service when the symptoms he or she perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

In this case, the Veteran was part of the Vietnam Air Campaign from April 1966 to June 1966, the Vietnam Air Offensive Campaign from June 1966 to March 1967, and had "counterinsurgency experience" from April 1966 to April 1967 while stationed in Thailand; therefore, despite the absence of any medals or military citations clearly denoting combat service, the Board finds that the Veteran had combat service.  However, the colon cancer, degenerative joint disease of the neck, and cervical radiculopathy are disease entities and are not the result of combat injury or the types of diseases that result from the conditions, hardships, or circumstances of combat service.  Therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not of benefit to the Veteran in this case.   

Service Connection for Colon Cancer Analysis

The Veteran contends that his current colon cancer was caused by exposure to herbicide agents during active service or otherwise symptoms of colon cancer may have begun during service.  In the alternative, the Veteran contends that colon cancer was caused or aggravated by service-connected prostate cancer.    

For reasons previously articulated in detail in the September 2013 decision, the Board finds that the Veteran was exposed to herbicide agents during his service in Thailand, and is entitled to the presumptions based on herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309.  Also, the Board finds that the Veteran has a current diagnosis of colon cancer; therefore, the issue of whether the Veteran has a current disability is not at issue in this case.  See, e.g., October 2013 VA medical examination report (noting that colon cancer was identified in September 2005 via a colonoscopic biopsy at a VA medical facility).  Thus, the Board will next consider whether colon cancer was incurred in service, to include as due to presumed herbicide exposure, or whether colon cancer was caused or aggravated by the service-connected prostate cancer.  

After a review of the lay and medical evidence of record, the Board finds that no injury or disease of the colon or chronic symptoms of colon cancer were manifested during service.  The Veteran's service treatment records are absent of any complaint, finding, or treatment for colon cancer, and the Veteran's anus and rectum were clinically evaluated as normal at the August 1970 service retirement examination.  Also, when completing the August 1970 service retirement report of medical history, the Veteran checked "No" when asked if he then had or had ever had a tumor, growth, cyst, or cancer.  Furthermore, the October 2013 VA medical examiner considered the August 1970 proctoscopy and specifically noted that there was an absence of colon cancer or polyps at that time.  In consideration of the foregoing, the weight of the evidence is against finding that there was an injury or disease of the colon during service or that chronic symptoms of colon cancer were manifested during service.    

Also, the lay and medical evidence shows no continuous symptoms of colon cancer since service separation, including to a compensable degree within one year of service retirement.  As noted by the October 2013 VA medical examiner in the examination report, there was a thirty-five year period between service retirement in 1970 and 2005, when the colon cancer was first diagnosed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additionally, the Board notes that colon cancer, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and colon cancer that developed many years later such that colon cancer was specifically excluded by regulation as a disease associated with herbicide exposure.  There is no competent evidence of record that has demonstrated a relationship between the current colon cancer and active military service, to include in-service exposure to herbicide agents during service.

The medical opinion evidence further demonstrates that colon cancer, which manifested many years after service, is not causally or etiologically related to service, including presumed herbicide exposure during service.  After considering the onset of symptoms, diagnosis, and treatment of colon cancer as reported by the Veteran and documented in the record, the October 2013 VA medical examiner opined that it was less likely than not that the colon cancer was incurred in or caused by service.  In providing the rationale for the medical opinion, the October 2013 VA medical examiner noted that the absence of colon cancer or polyps on the protoscopy in 1970, the thirty-five year period of time between 1970 and 2005 when the colon cancer was diagnosed, and the average dwell time of approximately ten to fifteen years from the onset of a polyp to the onset of carcinoma, suggested that the Veteran did not have colon cancer at the time of military retirement in 1970.  The October 2013 VA medical examiner also referenced the 1994 Institute of Medicine report and its updates and noted that colon cancer was among a small group of cancers for which the committee found a sufficient number and variety of well-designed studies to conclude that there was limited/suggestive evidence of no association between the cancers and exposure to herbicide agents.  In consideration of the Institute of Medicine reports, which were described by the October 2013 VA medical examiner as the most thorough review available on the topic, the October 2013 VA medical examiner opined that it was less likely than not that the Veteran's colon cancer was due to herbicide exposure during service.  

The weight of the evidence is also against finding that the Veteran's colon cancer was caused or aggravated by the service-connected prostate cancer.  After considering an accurate history regarding the onset of symptoms, diagnosis, and treatment for colon cancer, the October 2013 VA medical examiner opined that it was less likely than not that the Veteran's colon cancer was secondary to the prostate cancer.  In providing the rationale for the medical opinion, the October 2013 VA medical examiner noted that the Veteran was diagnosed with well to moderately differentiated adenocarcinoma of the prostate in October 1999, which was felt to be clinically localized to the prostate and treated with brachytherapy.  The October 2013 VA medical examiner then wrote that the treatment was deemed curative, with normal follow-up prostate-specific antigens (PSA) demonstrated, and the Veteran had not evidenced any local spread of prostate cancer nor evidenced any metastatic spread of prostate cancer.  

The October 2013 VA medical examiner also commented that, in 2005, the Veteran had moderately differentiated adenocarcinoma of the colon which upon resection revealed additional pathologic abnormalities of tubular adenomas of the colon, suggesting an evolution of the Veteran's colon cancer within a tubular adenoma, which was a known pathologic progression for primary colon cancer.  The October 2013 VA medical examiner noted that the colon cancer was confined to the wall of the bowel, including the muscularis layer, but did not involve the lymph nodes, and the operative report and surgical pathology did not indicate that the cancer was in any way contiguous or related to the Veteran's previously diagnosed prostate cancer.  The October 2013 VA medical also wrote that, in discussions with the Veteran's VA oncologist, it was noted that the pathologic appearance of a well to moderately differentiated adenocarcinoma of the prostate was distinct from that of a moderately differentiated adenocarcinoma of the colon.  The October 2013 VA medical examiner explained that prostate cancer can involve the rectum via a direct spread in cases of advanced prostate cancer with pelvic invasion, and distant metastases usually involved the bone and lymph nodes; however, primary metastases to the bowel was a very rare occurrence.  The October 2013 VA medical examiner noted that this Veteran's PSA had remained normal following brachytherapy, and the prostate cancer had not demonstrated any metastases or regional spread; therefore, there did not appear to be any medical evidence supporting the Veteran's contention that the colon cancer represented a distant metastases from the service-connected prostate cancer.  

The October 2013 VA medical examiner added that it did not appear that the Veteran's colon cancer represented a secondary cancer due to radiation exposure from brachytherapy.  The October 2013 VA medical examiner noted that the Veteran completed brachytherapy for prostate cancer in 2000, and the Veteran was diagnosed with adenocarcinoma of the colon in 2005.  The October 2013 VA medical examiner wrote that the Veteran's colon tumor was described as occurring between 14 and 20 cm, which was well above the rectum and not contiguous to the region of the prostate and the anticipated area of increased risk of secondary cancers of the rectum from radiation to the prostate.  The October 2013 VA medical examiner then noted that the cancer appeared to have been in association with tubular adenomas of the colon, and the Veteran had other tubular adenomas identified at other sites in the colon distant from the prostate in both 2005 and 2007, which suggested another underlying biological predisposition for colonic malignancy other than any effect from brachytherapy for prostate cancer.  

The October 2013 VA medical examiner further noted that there was not a plausible biological rationale for arguing an aggravation of colon cancer due to prostate cancer, particularly given that the Veteran's prostate cancer appeared to be cured, and the treatment for prostate cancer was completed five years before the diagnosis of colon cancer.  Because the October 2013 VA medical examiner has medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a thorough rationale for the medical opinion, the Board finds the October 2013 VA medical opinion to be adequate and of great probative value.  

Although the Veteran has asserted that symptoms of colon cancer began during service, presumed herbicide exposure during active service caused the colon cancer, or, in the alternative, that colon cancer was caused or aggravated by the service-connected prostate cancer, he is a lay person and does not have the requisite medical expertise to diagnose colon cancer or render a competent medical opinion regarding the relationship between the current colon cancer and active service or the relationship between colon cancer and the service-connected prostate cancer on either a causation or aggravation basis.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is not competent to diagnose carcinoma (cancer) or relate it to service).  Such opinions as to causation and aggravation involve making findings based on medical knowledge and clinical testing results, and the gastrointestinal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had gastrointestinal symptoms at any given time, the Veteran has not presented credible evidence of in-service symptoms of colon cancer or continuous symptoms of colon cancer since service.  The post-service treatment evidence shows that colon cancer was first manifested many years after service, and the October 2013 VA medical examiner, who has medical training and expertise, opined that the colon cancer was less likely than not causally or etiologically related to service, including presumed herbicide exposure, or to service-connected prostate cancer.  The October 2013 VA medical examiner also noted the absence of any polyps or colon cancer at the time of service retirement in August 1970.  Consequently, the Veteran's purported opinion relating the current colon cancer to active service or to prostate cancer is of no probative value and is outweighed by the October 2013 VA medical opinion. 

Thus, in summary, the weight of the evidence demonstrates no colon injury, colon disease, or chronic symptoms of a colon cancer manifested in service; no symptoms of colon cancer continuously manifested since service; no colon cancer manifested to a compensable degree within a year of service retirement; and no relationship between the Veteran's current colon cancer and service, including presumed herbicide exposure, or the service-connected prostate cancer, on either a causation or aggravation basis.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for colon cancer must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Neck Disability Analysis

The Veteran contends that the current neck disability was caused by an in-service neck injury resulting from a motor vehicular accident (MVA).  At the Board hearing, the Veteran testified that he suffered a neck injury (i.e., whiplash) during a motor vehicular accident (MVA) that occurred in 1950 (i.e., during service) and had experienced recurrent neck pain and stiffness since that time.  

Preliminarily, the Board notes that there is ample evidence of a current neck disability of record; therefore, the fact of whether current disability is no longer a question in this case.  See, e.g., October 2013 VA medical examination report (including a diagnosis of  degenerative disc disease of the cervical spine with cervical spinal stenosis); February 2013 addendum to VA treatment record (noting that a January 2013 magnetic resonance imaging (MRI) report shows multilevel degenerative changes involving the cervical spine); January 2013 VA treatment record (noting cervical films that show mild hypertrophic degenerative changes of the cervical spine and the assessment of cervical radiculopathy); and the January 2013 MRI report (showing uncovertebral joint degenerative change and joint osteophytes).  In consideration thereof, the Board will next consider whether the current neck disability, to include symptoms related thereto, had its onset during active service or is otherwise causally or etiologically related to active service.   

After a review of the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that no neck injury, disease of the neck, or chronic symptoms of degenerative joint disease of the neck or cervical radiculopathy were manifested during service.  Review of the Veteran's service treatment records shows that, during the approximate twenty-four year period when the Veteran served on active duty, he was treated for neck problems on two occasions.  In June 1948, the Veteran was treated for a "crick in the neck", and approximately seven years later, in September 1955, he was treated for "myositis or stiff neck."  (The March 1951 treatment of an ice collar to the neck was related to a tonsillectomy, not a neck injury).  There are no subsequent complaints, findings, or treatment of neck problems during service.  The service medical examination reports dated from August 1956 to August 1970 show the spine and musculoskeletal system clinically evaluated as normal, and the multiple service reports of medical history completed from August 1956 to August 1970 show that the Veteran consistently checked "No "when asked if he then had or had ever had painful or "trick" shoulder or elbow, arthritis or rheumatism, or a bone, joint, or other deformity.  The service treatment records documenting complaint and treatment of other injuries related to the in-service August 1949 and June 1950 MVAs make no reference to a neck injury.  Because it is likely that the Veteran would have reported a neck injury while seeking medical treatment for other injuries related to the MVAs, or a neck disability would have been otherwise been detected on one of the many service medical examinations performed after the MVAs and alleged neck injury, the absence of any such entry in the record weighs against the credibility of the Veteran's assertion of that he suffered a neck injury as a result of a MVA during service and has experienced chronic symptoms since that time.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Note: the Court also held that ACL tear injury is medically complex.  Cf. AZ v. Shinseki, No. 2012-7046 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported).  Because the service treatment records are likely to reflect accurately the Veteran's physical state during service, particularly after the MVAs when he sought treatment for injuries related to the incidents, the records are particularly credible and of greater probative value than the Veteran's unsupported allegation of in-service neck injury and chronic symptoms thereafter, which was first made after filing a VA claim for disability benefits.  

In addition to the Veteran's Board hearing testimony being inconsistent with the service treatment records, the Veteran has provided inconsistent statements regarding the alleged occurrence of an in-service neck injury and chronic symptoms of neck disability during and since service during the course of this appeal.  As stated above, the Veteran testified at the Board hearing that he suffered a neck injury during service during a MVA and has had chronic symptoms of neck pain and stiffness since the injury.  However, when seeking medical treatment for neck and left shoulder pain in November 2012, the Veteran denied having had any prior neck injury and denied having a history of neck or shoulder problems.  He similarly denied having any prior neck injury in January 2013 when seeking treatment for left neck and shoulder pain.  Because it is likely that the Veteran would accurately report a history of prior neck injury or neck problems when seeking medical treatment for neck pain, the Board finds that the November 2012 and January 2013 statements made for treatment purposes are particularly credible and of greater probative value than the unsupported allegation of in-service neck injury and chronic neck symptoms during and since service as reported at the Board hearing.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Furthermore, although there was complaint and treatment for neck pain and stiffness on two occasions during service, no "chronic" neck disability was demonstrated during the period.  The service treatment records are absent of any finding of a "chronic" neck disability, the Veteran did not report having any "chronic" neck problems during service, to include on service reports of medical history.  Also, the October 2013 VA medical examiner did not find that a "chronic" neck disability was manifested during service after considering the onset of symptoms and treatment for neck problems as documented in the claims file and reported by the Veteran.  As stated above, VA regulatory criteria provide that, for the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  In this case, service treatment records show treatment for neck pain in 1948, and treatment for neck stiffness associated with an "acute medical illness" approximately seven years later in 1955 (see October 2013 VA medical examination report, page 32); however, there was no further complaint, finding, or treatment for neck problems throughout the remaining fifteen years of the Veteran's active service.  The October 2013 VA medical examiner specifically noted that the September 1955 episode of stiff neck was not described as a chronic condition, the military retirement physical did not mention any neck symptoms or chronic cervical spine condition, and the post-service treatment records suggested the onset of current cervical spine symptoms in 2012.  The absence of a medical finding of a "chronic" neck disability during service, when considered together with the seven-year time period between the two instances of treatment for neck problems during service, the subsequent fifteen-year period of no complaint, finding, or treatment for a neck problem during service, and the post-service evidence showing the first report, finding, and medical treatment for neck problems approximately thirty five years after service retirement, weigh against a finding that chronic symptoms of a neck disability (i.e., degenerative joint disease), as opposed to mere isolated findings, were manifested during service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of degenerative joint disease of the neck or cervical radiculopathy since service, including not to a degree of ten percent within one year of service separation.  Prior to the July 2013 Board hearing, the Veteran had not reported neck injury with subsequent chronic symptoms that allegedly occurred during service and only generally alleged that he had degenerative joint disease related to service.  As mentioned above, the earliest evidence of record reflecting the presence of a neck disability is dated in 2012, many years after service retirement.  At that time, the Veteran reported the onset of neck pain beginning approximately in October 2012 and denied having had a prior neck injury or prior neck symptoms.  He made no mention of having had a neck injury during active service or having had intermittent symptoms of neck pain and stiffness ever since active service.  Because the Veteran testified at the Board hearing that he suffered a neck injury during service, and has had intermittent occurrence of neck pain and stiffness since the injury, including during service, and the account is inconsistent with, and outweighed by, the service medical evidence and post-service treatment evidence discussed above, the Veteran's account of in-service neck injury and recurrent symptoms thereafter is not deemed credible and is of no probative value.  

Similarly, the Veteran has not provided credible evidence that the current chronic neck disability manifested to a compensable degree within the first post-service year.  Rather, the earliest credible evidence of degenerative joint disease of the neck and cervical radiculopathy is not shown until many years after service.  The absence of post-service complaints or findings of a chronic neck disability for many years after service is one factor that tends to weigh against a finding of chronic symptoms of the neck disability in service or continuous symptoms of the neck disability after service retirement, to include to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service). 

Thus, the evidence shows that a chronic neck disability was not diagnosed or treated until many years after service, and manifestations of the chronic neck disability did not manifest to a degree of ten percent within one year of service separation.  There were also no continuous symptoms of a chronic neck disability since service.  Therefore, the Board finds no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that the current neck disability, which first manifested many years after service, was not caused by, or etiologically related to, service.  As stated above, the earliest evidence of a neck disability is shown in 2012, more than forty years after service separation.  Also, the October 2013 VA medical examiner opined that it was less likely than not that the Veteran's neck disability was incurred in or caused by service.  In providing rationale for the medical opinion, the October 2013 VA medical examiner noted that the episode of stiff neck in September 1955 appeared to have been in association with an acute medical illness and was not described as a chronic condition, the documentation related to the two MVAs during service did not show report of a neck injury or describe any neck symptoms, the August 1970 service retirement physical did not show neck symptoms or a chronic cervical spine condition, and the current VA medical records suggested the onset of cervical spine problems in 2012.  The October 2013 VA medical examiner had adequate data on which to base the medical opinion, provided sufficient rationale for the medical opinion, and there is no competent medical opinion to the contrary of record; therefore, it is of great probative value.  

Although the Veteran has asserted that a neck injury during active service caused the current neck disability, he is a lay person and does not have the requisite medical expertise to diagnose the current neck disability or render a competent medical opinion regarding the relationship between the current neck disability and active service.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the musculoskeletal and neurological system are complex and often involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had a neck injury during service and having had neck pain and stiffness since the injury, the Veteran has not presented credible evidence of in-service neck injury or intermittent neck symptoms since service.  The treatment for neck problems on two occasions documented in service treatment records does not demonstrate a chronic neck disability, or chronic symptoms related thereto.  The post-service treatment evidence shows that a neck disability was first manifested many years after service, and the October 2013 VA medical examiner opined that the neck disability was less likely than not causally or etiologically related to service.  Consequently, the Veteran's purported opinion relating the current neck disability to active service is of no probative value and is outweighed by the lay and medical evidence of record showing no neck injury or neck symptoms during service or for many years thereafter. 

Thus, in summary, the weight of the evidence demonstrates no neck injury, neck disease, or chronic symptoms of a neck disability manifested in service; no symptoms of a neck disability continuously manifested since service; no neck disability manifested to a compensable degree within a year of service retirement; and no nexus relationship between the Veteran's current neck disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is 

against the claim, and service connection for the neck disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for colon cancer, to include as due to herbicide exposure and as secondary to prostate cancer, is denied.  

Service connection for a neck disability is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


